Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 03/17/2022 in which claims 1-20 are pending and ready for examination.
Claim Objections
Claim 18 is objected to because of the following informalities:  The claim is missing a period that the end of the sentence.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,296,546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclosed the same invention.
Instant Application #17/697,905
U.S. Patent No. 11,296,546 B2
Claim 1:
An electrical system, comprising: a ring bus; a first plurality of generators individually and electrically coupled to the ring bus; a power block including a second plurality of generators coupled to the ring bus; a plurality of uninterruptible power supplies (UPSs) electrically coupled in parallel, the plurality of UPSs electrically coupled to the ring bus; and a UPS switchgear electrically coupled to the ring bus and to the plurality of UPSs.
Claim 1:
An electrical system, comprising: a ring bus; a first plurality of generators individually and electrically coupled to the ring bus; a power block including a second plurality of generators coupled to the ring bus; a plurality of uninterruptible power supplies (UPSs) electrically coupled in parallel, the plurality of UPSs electrically coupled to the ring bus; a UPS switchgear electrically coupled to the ring bus and to the plurality of UPSs…
Claim 2:
The electrical system of claim 1, wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter electrically coupled to the AC/DC converter, and an energy storage device electrically coupled to the DC/AC converter and the AC/DC converter.
Claim 2:
The electrical system of claim 1, wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter electrically coupled to the AC/DC converter, and an energy storage device electrically coupled to the DC/AC converter and the AC/DC converter.
Claim 3:
The electrical system of claim 1, wherein the UPS switchgear is a power electronic switch (PES) switchgear that is electrically coupled in parallel with the plurality of UPSs.
Claim 3:
The electrical system of claim 1, wherein the UPS switchgear is a power electronic switch (PES) switchgear that is electrically coupled in parallel with the plurality of UPSs.
Claim 4:
The electrical system of claim 1, wherein at least one of the first plurality of generators is a medium voltage (MV) generator, which is directly coupled to the ring bus.
Claim 4:
The electrical system of claim 1, wherein at least one of the first plurality of generators is a medium voltage (MV) generator, which is directly coupled to the ring bus.
Claim 5:
The electrical system of claim 1, wherein at least one of first plurality of generators is a low voltage (LV) generator, which is coupled to the ring bus via a step-up transformer.
Claim 5:
The electrical system of claim 1, wherein at least one of first plurality of generators is a low voltage (LV) generator, which is coupled to the ring bus via a step-up transformer.
Claim 6:
The electrical system of claim 1, wherein the second plurality of generators are medium voltage (MV) generators, which are coupled to the ring bus via a step-up transformer.
Claim 6:
The electrical system of claim 1, wherein the second plurality of generators are medium voltage (MV) generators, which are coupled to the ring bus via a step-up transformer.
Claim 7:
The electrical system of claim 1, wherein the first plurality of generators includes two to three megawatt (MW) MV generators and two to three MW LV generators.
Claim 7:
The electrical system of claim 1, wherein the first plurality of generators includes two to three megawatt (MW) MV generators and two to three MW LV generators.
Claim 8:
The electrical system of claim 1, wherein the second plurality of generators include four to six MV generators.
Claim 8:
The electrical system of claim 1, wherein the second plurality of generators include four to six MV generators.
Claim 11:
An electrical system, comprising: a utility switchgear; a plurality of uninterruptible power supply (UPS) blocks electrically coupled together in parallel, the plurality of UPS blocks electrically coupled to the utility switchgear via a plurality of first transformers, respectively; a plurality of low voltage (LV) power blocks electrically coupled to the plurality of UPS blocks, respectively; and medium voltage (MV) switchgear electrically coupled to the plurality of UPS blocks via a plurality of second transformers.
Claim 9:
An electrical system, comprising: a utility switchgear; a plurality of uninterruptible power supply (UPS) blocks electrically coupled together in parallel, the plurality of UPS blocks electrically coupled to the utility switchgear via a plurality of first transformers, respectively; a plurality of low voltage (LV) power blocks electrically coupled to the plurality of UPS blocks, respectively; and medium voltage (MV) switchgear electrically coupled to the plurality of UPS blocks via a plurality of second transformers.
Claim 12:
The electrical system of claim 11, wherein at least one of the plurality of LV power blocks includes a plurality of LV generators.
Claim 10:
The electrical system of claim 9, wherein at least one of the plurality of LV power blocks includes a plurality of LV generators.
Claim 13:
The electrical system of claim 11, wherein at least one of the plurality of UPS blocks includes a plurality of UPSs electrically coupled together in parallel.
Claim 11:
The electrical system of claim 9, wherein at least one of the plurality of UPS blocks includes a plurality of UPSs electrically coupled together in parallel.
Claim 14:
The electrical system of claim 11, further comprising: a plurality of MV switchgear electrically coupled to the utility switchgear and the plurality of UPSs; a plurality of LV switchgear electrically coupled to the plurality of MV switchgear via a plurality of stepdown transformers; a plurality of mechanical switchboards electrically coupled to the plurality of LV switchgear; a plurality of information technology (IT) switchboards electrically coupled to the plurality of LV switchgear; a UPS coupled to a first IT switchboard of the plurality of IT switchboards; a first power distribution unit electrically coupled to the UPS; and a second power distribution unit electrically coupled to a second IT switchboard of the plurality of IT switchboards.
Claim 12:The electrical system of claim I1, further comprising: a plurality of MV switchgear electrically coupled to the utility switchgear and the plurality of UPSs; a plurality of LV switchgear electrically coupled to the plurality of MV switchgear via a plurality of stepdown transformers; a plurality of mechanical switchboards electrically coupled to the plurality of LV switchgear; a plurality of information technology (IT) switchboards electrically coupled to the plurality of LV switchgear; a UPS coupled to a first IT switchboard of the plurality of IT switchboards; a first power distribution unit electrically coupled to the UPS; and a second power distribution unit electrically coupled to a second IT switchboard of the plurality of IT switchboards.
Claim 15:
The electrical system of claim 14, wherein each of the plurality of mechanical switchboards are configured to supply power to at least one chiller and at least one coolant distribution unit.
Claim 13:
The electrical system of claim 12, wherein each of the plurality of mechanical switchboards are configured to supply power to at least one chiller and at least one coolant distribution unit.
Claim 16:
An electrical system, comprising: a utility switchgear; a ring bus electrically coupled to the utility switchgear; a plurality of power blocks electrically coupled to the ring bus; an uninterruptible power supply (UPS) switchgear electrically coupled to the utility switchgear and the ring bus; a UPS container coupled to the UPS switchgear; and a power electronic switch (PES) switchgear electrically coupled to the UPS switchgear.
Claim 14:
An electrical system, comprising: a utility switchgear; a ring bus electrically coupled to the utility switchgear; a plurality of power blocks electrically coupled to the ring bus; an uninterruptible power supply (UPS) switchgear electrically coupled to the utility switchgear and the ring bus; a UPS container coupled to the UPS switchgear; a power electronic switch (PES) switchgear electrically coupled to the UPS switchgear,
Claim 17:
The electrical system of claim 16, wherein the UPS container includes: a plurality of inverter and chopper blocks; a plurality of energy storage devices electrically coupled to each of the plurality of inverter and chopper blocks; and a multiple tap step-up transformer electrically coupled between the plurality of inverter and chopper blocks and the UPS switchgear.
Claim 15:
The electrical system of claim 14, wherein the UPS container includes: a plurality of inverter and chopper blocks; a plurality of energy storage devices electrically coupled to each of the plurality of inverter and chopper blocks; and a multiple tap step-up transformer electrically coupled between the plurality of inverter and chopper blocks and the UPS switchgear.
Claim 18:
The electrical system of claim 16, wherein the UPS container includes a plurality of UPSs coupled together in parallel, and wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter electrically coupled to the AC/DC converter, and an energy storage device electrically coupled to the DC/AC converter and the AC/DC converter.
Claim 16:
The electrical system of claim 16, wherein the UPS container includes a plurality of UPSs coupled together in parallel, and wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter electrically coupled to the AC/DC converter, and an energy storage device electrically coupled to the DC/AC converter and the AC/DC converter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al (hereinafter Winn) (US 2005/0200205 A1) in view of Morton et al (hereinafter Morton) (US 2019/0258212 A1).
As to claim 1, Winn discloses an electrical system, comprising: 
a ring bus (Fig 1A, 124); 
a first plurality of generators (Fig 1A, 102) individually and electrically coupled to the ring bus; 
a plurality of uninterruptible power supplies (UPSs) (Fig 1A, 128) electrically coupled in parallel, the plurality of UPSs electrically coupled to the ring bus; and 
a UPS switchgear (Fig 1A, 132) electrically coupled to the ring bus and to the plurality of UPSs.
Winn does not disclose a power block including a second plurality of generators coupled to the ring bus.
However, Morton discloses a power block including a second plurality of generators coupled to the ring bus (see Fig 5, parag [0009]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Winn to include the teachings as taught by Morton in order to effectively provide input power from alternate generators.
As to claim 2, the combination of Winn and Morton disIcoses the electrical system of claim 1, wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter (Winn, see Fig 1A, 128) electrically coupled to the AC/DC converter, and an energy storage device (Winn, Fig 1A, 154) electrically coupled to the DC/AC converter and the AC/DC converter.
As to claim 3, the combination of Winn and Morton discloses the electrical system of claim 1, wherein the UPS switchgear is a power electronic switch (PES) switchgear (Winn, Fig 1A, 132) that is electrically coupled in parallel with the plurality of UPSs.
As to claim 4, the combination of Winn and Morton discloses the electrical system of claim 1, wherein at least one of the first plurality of generators is a medium voltage (MV) generator (Winn, see parag [0028]), which is directly coupled to the ring bus.
As to claim 5, the combination of Winn and Morton discloses the electrical system of claim 1, wherein at least one of first plurality of generators is a low voltage (LV) generator (Winn, see parag [0028]), which is coupled to the ring bus via a step-up transformer.
As to claim 6, the combination of Winn and Morton discloses the electrical system of claim 1, wherein the second plurality of generators are medium voltage (MV) generators, which are coupled to the ring bus via a step-up transformer (Morton, see Fig 3, parag [0023)).
As to claim 8, the combination of Winn and Morton discloses the electrical system of claim 1, wherein the second plurality of generators include four to six MV generators (Morton, see Fig 3, parag [0023)).
As to claim 9, the combination of Winn and Morton discloses the electrical system of claim 1, further comprising a utility switchgear (Morton, see Fig 3, switchyard) electrically coupled to the ring bus and the plurality of UPSs.
6.	Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al (hereinafter Winn) (US 2005/0200205 A1) in view of Giuntini et al (hereinafter Giuniti) (US 2019/0173313 A1).
As to claim 16, Winn discloses an electrical system (see Fig 1A), comprising:
a utility switchgear (Fig 1A, 124);
a ring bus (Fig 1A, 160) electrically coupled to the utility switchgear;
a plurality of power blocks (Fig 1A, 102) electrically coupled to the ring bus;
an uninterruptible power supply (UPS) (Fig 1A, 128) electrically coupled to the utility switchgear and the ring bus;
a UPS container (Fig 1A, 128, the dash line or 128) coupled to the UPS; and
a power electronic switch (PES) switchgear (Fig 1A, 140) electrically coupled to the UPS.
Winn does not disclose uninterruptible power supply (UPS) switchgear.
However, Giuntini discloses a USP switchgear (see Fig 3, 308). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Winn to include the teachings as taught by Giuntini in order to control the power output from UPS units.
As to claim 17, the combination of Winn and Giuntini discloses the electrical system of claim 16, wherein the UPS container includes:
a plurality of inverter and chopper blocks (Giuntini, see Fig 3, 332);
a plurality of energy storage devices (Giuntini, see Fig 3, 304, battery) electrically coupled to each of the plurality of inverter and chopper blocks; and
a multiple tap step-up transformer (Giuntini, see Fig 3, 316) electrically coupled between the plurality of inverter and chopper blocks and the UPS switchgear.
As to claim 18, the combination of Winn and Giuntini discloses the electrical system of claim 16, wherein the UPS container includes a plurality of UPSs coupled together in parallel (Giuntini, see Fig 3, 302, 304, 306), and wherein each of the plurality of UPSs include an AC/DC converter, a DC/AC converter electrically coupled to the AC/DC converter (Fig 3, 304, AC/DC converter, DC/AC converter), and an energy storage (Fig 3, 304, battery) device electrically coupled to the DC/AC converter and the AC/DC converter.
Allowable Subject Matter
7. 	Claims 7, 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The double patenting rejection must also be overcome.
8. 	Claims 11-15 are allowable over the prior art, however, the double patenting rejection must be overcome.
The following is an examiner's statement of reasons for allowance:
As to claim 11, the cited prior arts alone or in combination fail to disclose:
“a plurality of uninterruptible power supply (UPS) blocks electrically coupled together in parallel, the plurality of UPS blocks electrically coupled to the utility switchgear via a 
plurality of first transformers, respectively;
a plurality of low voltage (LV) power blocks electrically coupled to the plurality of UPS blocks, respectively; and
medium voltage (MV) switchgear electrically coupled to the plurality of UPS blocks via a plurality of second transformers”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/
Examiner, Art Unit 2836                                                                                                                                                                                             December 9, 2022